Citation Nr: 1437810	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the claimed lumbar spine disorder.

2.  Entitlement to service connection for a claimed respiratory disorder, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In December 2010, the Board remanded these matters for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through July 2013.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional AOJ action on the claims of service connection is necessary.

During the hearing, the Veteran testified that he was in receipt of SSA disability benefits. 

However, the records pertaining to this determination and any associated medical records have not been associated with the claims file. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). 

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board also notes that, in response to the Board's December 2010 remand, the Veteran was afforded a VA examination in February 2011 to determine the nature and etiology of the claimed respiratory disorder.  

That examiner did not find objective evidence of a respiratory disorder, and thus did not provide any opinion on etiology.  However, the Board points out that VA treatment records reflect a diagnosis of obstructive sleep apnea with treatment using a CPAP machine.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, during the hearing, the Veteran testified that he received private treatment with Dr. V. for his lumbar spine disorder.  He indicated that Dr. V. related his current back complaints to service.  While treatment records dated from 2006 to 2007 are of record, more recent treatment records may be available.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. 

In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.
 
2. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims of service connection for lumbar spine and respiratory disabilities, to specifically include private treatment records from Dr. V.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records. 

If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then the AOJ should take all indicated action to return the Veteran's claims file to the examiner who conducted the February 2011 VA examination, or if she is unavailable, to another appropriate medical professional to determine the nature and likely etiology of the claimed respiratory disability. If an examination is necessary, one should be provided. 

The VA examiner then should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, to specifically include sleep apnea, had its clinical onset during service or otherwise was due to an event or incident of that service, to include exposure to asbestos or harmful dust therein.

In providing the requested opinion, the examiner is asked to address the Veteran's report of onset of respiratory symptoms in service and since service, as well as his report of various environmental exposures in service. 

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 A complete rationale should be provided for any opinions expressed. The examiner should review the claims folder and should note that review in the examination report. 

4.  The AOJ should undertake any other development after review of any additional evidence received, to specifically include obtaining an addendum opinion with respect to the claimed lumbar spine disability, if deemed warranted.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



